NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0276-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

HASSAN E. BEY,

     Defendant-Appellant.
________________________

                    Submitted October 10, 2019 – Decided October 24, 2019

                    Before Judges Haas and Mayer.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Hudson County, Indictment No. 13-06-1277.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Michele A. Adubato, Designated Counsel,
                    on the brief).

                    Esther Suarez, Hudson County Prosecutor, attorney for
                    respondent (Alanna M. Jereb, Assistant Prosecutor, on
                    the brief).

PER CURIAM
      Defendant appeals from a June 26, 2018 order denying his petition for

post-conviction relief (PCR) without an evidentiary hearing. We affirm.

      In accordance with Hudson County Indictment 13-06-1277, defendant was

charged with third-degree unlawful possession of a weapon, N.J.S.A. 2C:39-

5(c)(2); second-degree possession of a weapon for an unlawful purpose,

N.J.S.A. 2C:39-4; third-degree possession of a prohibited weapon, N.J.S.A.

2C:39-3(b); fourth-degree obstructing the administration of law, N.J.S.A.

2C:29-1; third-degree resisting arrest, N.J.S.A. 2C:29-2(a); fourth-degree

tampering with physical evidence, N.J.S.A. 2C:28-6(1); third-degree receiving

stolen property, N.J.S.A. 2C:20-7; and second-degree certain persons not to

have weapons, N.J.S.A. 2C:39-7(b).

      Defendant was tried only on the charge of certain persons not to have

weapons. The jury found defendant guilty and the judge sentenced him to a ten-

year prison term with a five-year period of parole ineligibility.

      There was a second indictment in Hudson County, Indictment 14-07-1246,

charging defendant with possession of heroin, N.J.S.A. 2C:35-10(a)(1), and

resisting arrest, N.J.S.A. 2C:29-2(a). Defendant pleaded guilty to possession of

a controlled dangerous substance and was sentenced to a flat three-year prison

term concurrent with the sentence on Indictment 13-06-1277.


                                                                        A-0276-18T4
                                        2
      Defendant filed a direct appeal as to the conviction on Indictment 14-07-

1246. We affirmed defendant's conviction and sentence. State v. Hassan E.

Bey, No. A-1872-15 (App. Div. June 8, 2017). Defendant's subsequent petition

for certification to the New Jersey Supreme Court was denied. State v. Hassan

E. Bey, 231 N.J. 407 (2017).

      After rejection of his petition for certification, defendant filed a PCR

application. Defendant claimed his trial counsel was ineffective for failing to

investigate a possible witness, D.M.        Defendant alleged D.M. would have

testified defendant did not have the weapon that led to his conviction for certain

persons not to have weapons.

      The PCR judge denied the petition in a thorough oral decision placed on

the record on June 25, 2018.         The judge concluded D.M.'s inconsistent

statements regarding the weapon rendered "it . . . plausible and perhaps

advisable that trial counsel's decision to refrain from calling [D.M.] as a witness

was a tactical decision to which deference must be given." In addition, the judge

determined defendant "failed to show that the decision to omit [D.M.] as a

witness was more than a mere tactical strategy."

      On appeal, defendant raises the following arguments:




                                                                           A-0276-18T4
                                        3
              POINT I

              THE POST-CONVICTION RELIEF COURT ERRED
              IN DENYING THE DEFENDANT'S PETITION FOR
              POST-CONVICTION      RELIEF    WITHOUT
              AFFORDING HIM AN EVIDENTIARY HEARING
              TO FULLY ADDRESS HIS CONTENTION THAT HE
              FAILED TO RECEIVE ADEQUATE LEGAL
              REPRESENTATION FROM TRIAL COUNSEL.

              POINT IA. LEGAL PRINCIPLES.

              POINT IB.    FAILURE TO CALL [D.M.] AS A
              WITNESS.

      Based on our review of the record, we affirm substantially for the reasons

stated by Judge Patrick J. Arre in his comprehensive June 25, 2018 oral decision.

Mindful of our deferential review of trial counsel's performance, we agree there

are no grounds to second guess trial counsel's strategic decisions. See State v.

Cooper, 410 N.J. Super. 43, 57 (App. Div. 2009) ("Decisions as to trial strategy

or tactics are virtually unassailable on ineffective assistance of counsel

grounds.").

      Affirmed.




                                                                         A-0276-18T4
                                       4